DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because of the use of the term “may”. This term creates uncertainty to the scope of the invention and does not meet the standard of conciseness required by the MPEP 608.01(b) IB.  Correction is required.  See MPEP § 608.01(b).






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jakobsen (US 20190335921 A1) and Kawasaki (US 20180313583 A1).


    PNG
    media_image1.png
    682
    653
    media_image1.png
    Greyscale








    PNG
    media_image2.png
    522
    504
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    754
    527
    media_image3.png
    Greyscale



Regarding Claim 1, Jakobsen teaches a refrigerator [100; Fig. 2], comprising:
a cabinet [170] configured to store a drink container [190] therein, the cabinet having a top [130] with an opening [160] through which the drink container is insertable [¶ 0028; Figs. 2-3; apparent from inspection];
an insertion guide [A; See Annotated Figs. 6A-C] located in the cabinet, the insertion guide communicating with the opening of the cabinet, the insertion guide having a width that changes in a height direction of the cabinet [¶ 0036; Figs. 6A-C; the opening in the top is provided with angled edges, wherein the opening widens in the upward height direction]; and
a cooler located in the cabinet [¶ 0030, 0037; Figs. 7-9; combination of components: fans 200, 210; thermoelectric cooling elements 240, 250; heat sinks 260, 270];
Jakobsen does not teach a door located at the cabinet, the door being configured to open and close the opening of the cabinet;
However, Kawasaki teaches a Beverage Cooler [10; Figs. 1-6] comprising a case [12] with sleeve openings [62] for cylindrical sleeves [110] wherein the drinks rest and a lid [80] wherein the lid closes over the case and sleeve openings [¶ 0041, 0043, 0045, 0046; Figs. 1-7].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Jakobsen to have a door located at the cabinet, the door being configured to open and close the opening of the cabinet, in view of the teachings of Kawasaki, to secure the beverage within the cabinet and further insulate the ambient air from the air flowing inside the interior of the cavity [¶ 0046-0047, 0063].

Regarding Claim 2, Jakobsen, as modified, teaches the refrigerator of claim 1 above and Jakobsen teaches wherein, in at least a portion of the insertion guide [A; Annotated Fig. 6], the width of the insertion guide gradually increases towards the opening of the cabinet in the height direction of the cabinet [¶ 0018, 0036; Fig. 6C; apparent from inspection].

Regarding Claim 3, Jakobsen, as modified, teaches the refrigerator of claim 1 above and Jakobsen teaches wherein the refrigerator further comprises a front panel [120, the surface including aperture 140; Fig. 2], and
wherein the insertion guide [A; Annotated Fig. 6] is configured to guide the drink container [190] inserted through the opening [160] of the cabinet toward the front panel [Figs. 6B, 7B; apparent from inspection as the insertion guide and cradle [220] are angled toward the front panel from top to bottom, therefore the drink will also angle toward the front panel from top to bottom].





Regarding Claim 4, Jakobsen, as modified, teaches the refrigerator of claim 3 above and Jakobsen teaches wherein the refrigerator further comprises an inner case [220] located in the cabinet [170], the inner case defining at least a portion of a storage compartment configured to store the drink container therein [¶ 0032, 0037; Figs. 4, 7B, 8A-B; apparent from inspection], and
wherein the insertion guide [A; Annotated Fig. 6] forms an inlet of the storage compartment [¶ 0036; Fig. 2; the insertion guide forms a part of the aperture 160 wherein the bottle is guided into the internal cavity 170].

Regarding Claim 5, Jakobsen, as modified, teaches the refrigerator of claim 1 above and Jakobsen teaches wherein an inner case [230] is located in the cabinet [170], the inner case including:
a pair of sides [230; Fig. 5];
a bottom [230] connected to the pair of sides [¶ 0034, 0037; Figs. 5, 7B; apparent from inspection]; and
the insertion guide [A; Annotated Fig. 6] connected to the pair of sides or the bottom, the insertion guide being in communication with the opening of the cabinet [160] [The insertion guide [A] is an integral part of the top [130] which communicates with the top surface of the sides walls [230]; See Fig. 5], and
a cooling guide [220] coupled between the bottom [230] and the insertion guide [A] [¶ 0032; Figs. 5, 7, 8; apparent from inspection].

Regarding Claim 6, Jakobsen, as modified, teaches the refrigerator of claim 5 above and Jakobsen teaches wherein the cooling guide [220] is connected to the insertion guide [A] to define a continuous surface extending from the insertion guide to the bottom [Fig. 7B; apparent from inspection].

Regarding Claim 7, Jakobsen, as modified, teaches the refrigerator of claim 1 above and Jakobsen teaches wherein the insertion guide [A] has an expansion to define an inlet of the insertion guide, the expansion being inclined such that the inlet of the insertion guide widens from a lower portion of the insertion guide to an upper portion of the insertion guide [¶ 0036; Fig. 6; apparent from inspection; the expansion is considered to be the surface of the insertion guide that is slanted to create the widening inlet from the lower portion to the upper portion].

Regarding Claim 8, Jakobsen, as modified, teaches the refrigerator of claim 7 above and Jakobsen teaches wherein the expansion is inclined such that the inlet widens toward sides of the cabinet at left and right sides of the insertion guide [A] and toward a rear plate [300] of the cabinet behind the insertion guide [¶ 0036; Figs. 6, 8A; apparent from inspection as the inside surface of the expansion guide is slanted toward the back and sides such that the inlet widens towards the top].



Regarding Claim 9, Jakobsen, as modified, teaches the refrigerator of claim 7 above and Jakobsen teaches further comprising an insulating portion provided at an exterior of the expansion [¶ 0028; Jakobsen teaches that the top [130], wherein the expansion portion is located, is made of insulating material. Therefore, the exterior of the expansion comprises an insulation portion].

Regarding Claim 10, Jakobsen, as modified, teaches the refrigerator of claim 1 above and Jakobsen teaches wherein a front of the insertion guide [A] and an inner surface of the cabinet [Annotated Fig. 7B; inside surface of window 150, also the same as the inside surface of the front panel of base 120 wherein the window is disposed] are spaced apart from each other to define a mount space in which a display or an operation panel is located [150] [¶ 0027; Fig. 7B; apparent from inspection].










Regarding Claim 11, Jakobsen, as modified, teaches the refrigerator of claim 1 above and Kawasaki teaches wherein the top of the cabinet [12] includes an upper cover [Annotated Fig. 2] defining the opening of the cabinet [Apparent from inspection], and
wherein the refrigerator further comprises a cover assembly [96] configured to surround an opening [62] of the drink container [300, 302], the cover assembly being couplable to the upper cover of the cabinet to selectively cover and uncover the opening of the cabinet or an inlet of the insertion guide [¶ 0047; Figs. 2-3, 11-14; apparent from inspection as the cylindrical receivers [96] are a component of the lid [80] wherein when the lid is closed, the cylindrical receivers align over the top edges of the cylindrical sleeves [110] which interface with each other at the upper cover].

Regarding Claim 12, Jakobsen, as modified, teaches the refrigerator of claim 1 above and Jakobsen teaches wherein the insertion guide [A] is configured to surround an opening [160] of the drink container [¶ 0028; Fig. 1; apparent from inspection as the insertion guide is the cutout of lid [130] that form the inlet [160] of the internal cavity [170] wherein the drink is disposed].





Regarding Claim 13, Jakobsen, as modified, teaches the refrigerator of claim 1 above and Kawasaki teaches wherein the insertion guide is provided in plurality [Figs. 2, 9-14; apparent from inspection that Kawasaki teaches it is known in the art that one may include a plurality of cooling systems with their additional components (i.e. insertion guide) within a single container. Additionally, this is considered an obvious matter of design choice regarding a duplication of parts, wherein one would expect two individual cooling systems in a single container to have no patentable significance over a single cooling system [MPEP 2144.04 VIB]], and
wherein a partition wall [110] is located between adjacent insertion guides [¶ 0043, 0047, 0051; Figs. 16, 20, 23; the cylindrical sleeves [110] are considered equivalent to the partition wall because the sleeves serve to create separate spaces wherein the drinks [300, 302] rest].

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jakobsen and Kawasaki as applied to claim 1 above, and further in view of Jaffe (US 20150225222 A1).






Regarding Claim 14, Jakobsen, as modified, teaches the refrigerator of claim 1 above but Jakobsen does not teach further comprising a dispenser nozzle disposed to be at least partially exposed outside the cabinet and configured to supply a drink in the drink container to outside the cabinet.
However, Jaffe teaches a beverage dispensing system wherein a dispensing head [166] is disposed outside of the housing [102] wherein the dispensing head receives the liquid to be dispensed from the dispensing tube [164] which is disposed within a bottle [124] [¶ 0052, 0060; Fig. 6].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Jakobsen to have a dispenser nozzle disposed to be at least partially exposed outside the cabinet and configured to supply a drink in the drink container to outside the cabinet, in view of the teachings of Jaffe, in order to dispense the liquid while maintaining pressure within the bottle and prevent unintended dispensation of the bottled liquid [¶ 0060].







Regarding Claim 15, Jakobsen, as modified, teaches the refrigerator of claim 14 above and Jaffe teaches wherein the dispenser nozzle [166] includes a connection pipe [164] connected to an inside of the cabinet [20] [¶ 0052; Fig. 5; apparent from inspection], a portion of the connection pipe overlapping the insertion guide in the height direction of the cabinet [Fig. 5; Jaffe does not necessarily have an equivalent to the insertion guide, however it is apparent from inspection that the connection pipe [164] is disposed near the upper side of the housing [102], travels toward the back of the housing and bends downward approximately 90 degrees to enter the beverage container [124] from the top. Therefore, when in combination with Jakobsen, a connection pipe would enter the beverage container from the top and overlap with the aperture [140] that makes up the insertion guide [A]].

Regarding Claim 16, Jakobsen, as modified, teaches the refrigerator of claim 14 above and Jakobsen teaches wherein the cabinet [170] further includes a mount space [140] in which a display or an operational panel [150] is located [¶ 0027; Fig. 2], and 
Jaffe teaches wherein at least a portion of the dispenser nozzle [166] overlaps the mount space in the height direction of the cabinet [Fig. 5; The display from Jakobsen is disposed at the front part of the chilling system [100] and the dispensing head from Jaffe is also disposed at the front part of the housing [102] (In both cases, the front being the side containing the beverage, opposite the side containing the cooling components). Therefore, with both components being located at the front of the container, when in combination, the dispensing nozzle would overlap the mount space in the height direction].
Regarding Claim 17, Jakobsen, as modified, teaches the refrigerator of claim 14 above and Jakobsen teaches wherein the refrigerator includes a cooling guide [220] in the cabinet [170], the cooling guide being located between the drink container [190] and the cooler [200, 210, 240, 250, 260, 270] [¶ 0032-0033; Figs. 4, 7B, 8], and Jaffe teaches
wherein a lower end of the dispenser nozzle [166] is located at a height that is the same as or higher than a height of the cooling guide [Fig. 5; apparent from inspection as the dispensing nozzle is disposed above the chill chamber [20], considered equivalent to the cabinet [170] from Jakobsen. When in combination, the cradle [220] does not extend beyond the cabinet [170] and the nozzle would be disposed above the cabinet. Therefore, the dispensing nozzle would be located above the cooling guide].

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jakobsen, Kawasaki and Jaffe as applied to claim 14 above, and further in view of Williams (US 2513610 A).






Regarding Claim 18, Jakobsen, as modified, teaches the refrigerator of claim 14 above and Jakobsen teaches wherein the cabinet [170] further includes an insulating panel [150] defining a front surface of the cabinet, at least a portion of the insulating panel being transparent [¶ 0027; Jakobsen discloses that the window [150] is transparent and may be a thermally insulating glass].
Jakobsen does not teach wherein the dispenser nozzle protrudes from the insulating panel.
However, Williams teaches a refrigerated dispenser comprising a spigot [10], an outer wall [3], inner wall [2], an air space [4] between the two walls to act as a heat insulator, and wherein the spigot protrudes from the outer wall [Col. 4, lines 52-73; Fig 1].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Jakobsen to have wherein the dispenser nozzle protrudes from the insulating panel, in view of the teachings of Williams, in order to prevent heat leakage from the container, thereby increasing the efficiency of the system [Col. 5, lines 41-48].






Regarding Claim 19, Jakobsen, as modified, teaches the refrigerator of claim 18 above and Jakobsen teaches wherein the insulating panel includes:
a panel frame [230] having a first surface facing the insertion guide [A] and a second surface opposite the first surface [Fig. 5; apparent from inspection];
Williams teaches a first panel [2] fixed to the first surface of the panel frame [Fig. 1; apparent from inspection]; and
a second panel [3] fixed to the second surface of the panel frame to be spaced apart from the first panel, the second panel defining the front surface of the cabinet, the second panel being arranged such that a portion of the second panel does not overlap the first panel, and wherein the dispenser nozzle [10] is connected to an inside of the cabinet through the portion of the second panel that does not overlap the first panel [Fig. 1; It is apparent from inspection that the first panel [2] and second panel [3] are spaced from each other by insulating space [4] and wherein the first panel [2] stops at the start of the spigot while the spigot continues below the second panel [3]].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jakobsen and Kawasaki as applied to claim 1 above, and further in view of Kim (KR 20120002672 A).



Regarding Claim 20, Jakobsen, as modified, teaches the refrigerator of claim 1 above and Jakobsen teaches further comprising a bed [230] protruding toward the opening [160] from a bottom of the cabinet [Fig. 7B; apparent from inspection].
Jakobsen does not teach wherein the bed includes:
an elevation body being movable up and down relative to the bottom of the cabinet; and an elastic member elastically supporting the elevation body on the bottom of the cabinet.
However, Kim teaches a wine dispenser having a support unit [40] disposed underneath the bottle [200], the support unit comprising of two support members [41, 42] and an elastic means [43] [¶ 0013; Fig. 2]. Kim teaches that having the bottle being elastically supported makes it possible to easily mount bottles within the housing, regardless of the length [¶ 0013].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Jakobsen to have wherein the bed includes: an elevation body being movable up and down relative to the bottom of the cabinet; and an elastic member elastically supporting the elevation body on the bottom of the cabinet, in view of the teachings of Kim, in order to mount bottles within the housing, regardless of the bottle length [¶ 0013].



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


/KEITH STANLEY MYERS/           Examiner, Art Unit 3763